                                    1   JEROME R. BOWEN, ESQ.
                                        Nevada Bar No.4540
                                    2   BOWEN LAW OFFICES
                                        9960 W. Cheyenne Ave., Suite 250
                                    3   Las Vegas, Nevada 89129
                                        Telephone: (702)240-5191gFacsimile: (702) 240-5797
                                    4   twilcox@lvlawfirm.com
                                        Attorneys for Plaintiff
                                    5
                                    6                                UNITED STATES DISTRICT COURT
                                    7                                        DISTRICT OF NEVADA
                                    8                                                   ***
                                    9
                                         ARASH HASHEMI, an individual                         Case No.: 2:19-cv-00212-RFB-NJK
                                   10
                                                              Plaintiff,
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                         vs.
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                         PROGRESSIVE NORTHERN INSURANCE
       Conquistador Plaza




                                   13    COMPANY, a foreign corporation; DOES I
                                         through X, inclusive; and ROE
                                   14    CORPORATIONS, I through X, inclusive,
                                   15
                                                            Defendants.
                                   16
                                   17     STIPULATION AND ORDER EXTENDING THE TIME TO FILE OPPOSITION TO
                                          DEFENDANT PROGRESSIVE NORTHERN INSURANCE COMPANY’S MOTION
                                   18                        FOR SUMMARY JUDGMENT
                                                                   (First Request)
                                   19
                                                The Parties have stipulated to give Plaintiff a one (1) week extension of time to file the
                                   20
                                        Opposition to Defendant Progressive Northern Insurance Company’s Motion for Summary Judgment
                                   21
                                        (ECF No. 28) in this matter. The reasons supporting this stipulation are as follows: Plaintiff’s
                                   22
                                        counsel has been traveling out of town conducting out of state meetings and depositions. The
                                   23
                                        Plaintiff wishes to provide the Court a complete outline of facts and issues.
                                   24
                                                The Parties request a one (1) week extension of time, up to and including, December 10,
                                   25
                                        2019, for Plaintiff to file his Opposition. This is the first extension of time requested by the Parties
                                   26
                                        related to this Motion (ECF No. 28).
                                   27
                                    1          IT IS STIPULATED AND AGREED by and between the parties that Plaintiff shall have up

                                    2   to and including December 10, 2019, to file its Opposition to Progressive Northern Insurance

                                    3   Company’s Motion for Summary Judgment (ECF No. 28).

                                    4   Dated this 3rd day of December, 2019.         Dated this 3rd day of December, 2019.

                                    5
                                         /s/ Jerome R. Bowen, Esq.                     /s/ John T. Keating, Esq.
                                    6   JEROME R. BOWEN, ESQ.                         JOHN T. KEATING, ESQ.
                                        Nevada Bar No. 4540                           Nevada Bar No. 6373
                                    7   BOWEN LAW OFFICES                             KEATING LAW GROUP
                                        9960 W. Cheyenne Avenue, Suite 250            9130 W. Russell Road, Suite 200
                                    8   Las Vegas, Nevada 89129                       Las Vegas, Nevada 89148
                                        Attorneys for Plaintiff                       Counsel for Defendant
                                    9
                                               IT IS SO ORDERED.
                                   10                                           ________________________________
                                                                     ____________________________________________
                                                                              RICHARD F. BOULWARE, II
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                                                     UNITED STATES
                                                                              UNITED DISTRICT
                                                                                        STATESJUDGE
                                                                                                 DISTRICT JUDGE
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                                                                DATED this 5th day of December, 2019.
       Conquistador Plaza




                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                                                                Page 2 of 2
